Title: To Thomas Jefferson from Robert Smith, 27 August 1802
From: Smith, Robert
To: Jefferson, Thomas


          
            Sir,
            Navy Dept. Augt. 27. 1802
          
          Agreeably to your letter of instructions of the 23d I have put in Commission the additional frigate. I have selected the John Adams because she is the smallest and of course the Cheapest and she will, besides, answer all the purposes of the largest frigate. Dispatch is of the Utmost importance. Notwithstanding the oppressively hot weather we have been progressing with the New York with an expedition that will not be credited to the Eastward. She will to a certainty haul off from the Wharf and drop down out of the Eastern Branch on Sunday next completely equipped. She will then have to receive a great variety of small articles and will perhaps be delayed until Tuesday. She now has on board her complement of men and her guns. Some of the Officers have not yet joined her owing to the difficulty of conveying letters to them. The John Adams will be supplied with equal dispatch. To relieve your mind with respect to funds, it is proper to state to you that the aggregate of the appropriations will carry me through even if the Boston should return and be paid off within the year. My clerks being all much engaged I have to send to you the first draught of my letter to Morris. Some time since I authorised Commodore Morris to send Capt. McNeill home and to appoint a certain Lieutenant to the Command of the Boston. I did not consider it necessary to state in this order any ground for the proceeding. Such a Committment was not necessary. It was sufficient for us to know that he had been deranged. And we can now, if necessary, take as broad a ground as we please. But his Offences are many as an officer. Duplicates will be sent.
          The idea of a league suggested in the Marginal Note of your letter of the 23d. entirely accords with my opinion and I am Confident it could be accomplished by a Gentleman of talents and address. Would not Mr Short be well qualified for such a negotiation?
          Some of the officers attached to the John Adams are already on board of her and with the Seamen of the Ships in Ordinary are making great progress. Her Officers will be all here in the course of a few days.
          Accept assurances of my high respect and Esteem
          
            Rt Smith
          
          
            On friday next the John Adams will be in such forwardness that I shall be able to state to you with certainty the day she will be completely equipped for Sea. It will be some day of the second Week—
            
            
              R. S.
            
          
        